Filed 11/15/22 P. v. Thorsson CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or o r-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION FOUR


    THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A164924
    v.
    LOUIS RICHARD THORSSON,                                             (Solano County
                                                                        Super. Ct. No. VCR238953)
           Defendant and Appellant.

                                         MEMORANDUM OPINION1
          Defendant Louis Richard Thorsson was found guilty after a jury trial of
possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)), with
aggravating circumstance found true by the court, and was sentenced to
prison for the midterm of two years. Before trial the court granted
defendant’s Pitchess motion (Pitchess v. Superior Court (1974) 11 Cal.3d 531)
to review the personnel files of the two police officers involved in defendant’s
arrest and in locating the weapon defendant allegedly discarded nearby, and
to produce relevant documents located in the files. The motion requested all
personnel documents relating to the two officers, including “All complaints
and internal affairs inquiries from any and all sources (including but not


1     California Standards of Judicial Administration, section 8.1 provides:
“The Courts of Appeal should dispose of causes that raise no substantial
issues of law or fact by memorandum or other abbreviated form of opinion.”


                                                                 1
limited to co-worker or inmate complaints, citizen complaints, internal affairs
complaints/investigations and criminal investigations) relating [to] false
arrest, perjury, dishonesty, writing of false police reports, false or misleading
internal reports including but not limited to false overtime or medical
reports, reports related to lack of competence/sloppiness/failure to follow
department procedures, all records related to the use of excessive force and/or
threatening and aggressive behavior/tactics, and any other evidence of
misconduct amounting to moral turpitude within the meaning of People v.
Wheeler (1992) 4 Cal.4th 284,” and “Any other material which is exculpatory
or impeaching within the meaning of Brady v. Maryland (1963) 373 U.S. 83.”
      The sergeant in charge of the police department’s internal affairs,
placed under oath, produced the personnel files of both officers, and in
camera the court reviewed both files, consisting of “personnel payroll,
attendance, evaluations, accommodations, discipline, education certificates
and miscellaneous.” As to one officer, the court found “nothing to disclose, . . .
not[ing] in particular [in] the evaluations section, there currently is no
evaluations in there. And in terms of discipline, again, that section again is
empty as well as the evaluations. There is nothing there.” As to the second
officer, the court found one irrelevant citizen complaint 2 and otherwise
“nothing to disclose out of the personnel file . . . not[ing] in particular [in
the]evaluations section, that section is empty. There’s nothing to disclose. As
well as the discipline sections, also empty. And there is nothing contained in
there. So I’ll find that there is nothing to disclose out of the [officer’s] file.”
      Defendant’s appeal asserts no errors but simply requests this court “to
conduct an independent examination of the sealed proceedings and materials,


2     A citizen complained that the officer had lacked compassion in failing
to advise a relative reporting a sexual assault to take the victim to a doctor.


                                           2
reviewing both the merits of the trial court’s determination and the adequacy
of the record.” The Attorney General has expressed no objection. After
reviewing the two personnel files, the trial court did not “consistent with
customary procedure” make the sealed records part of the record on appeal so
that this court might independently examine the materials and confirm that
the court did not abuse its discretion in refusing to disclose any of the
contents of the files. (See People v. Hughes (2002) 27 Cal.4th 287, 330; People
v. Samayoa (1997) 15 Cal.4th 795, 827.) Nor did the court have the
documents copied and the copies placed in a sealed envelope, or prepare a list
of the documents considered. Nonetheless, the trial court did “simply state for
the record what documents it examined,” which may be sufficient to permit
meaningful appellate review. (People v. Mooc (2001) 26 Cal.4th 1216, 1229.)
Having reviewed the sealed transcript of the in camera proceedings in which
the trial court examined the complete personnel files and stated explicitly
what the files did and did not contain, we are satisfied the court properly
reviewed the materials and did not abuse its discretion in failing to direct
disclosure of any of their contents. There being no documents even touching
upon the officers’ truthfulness, candor or any questionable conduct or
practices, there simply was nothing to produce.
      The judgment is affirmed.

                                            POLLAK, P. J.

WE CONCUR:

STREETER, J.
GOLDMAN, J




                                        3